Name: Commission Directive 1999/69/EC of 28 June 1999 repealing Directive 93/63/EEC setting out the implementing measures concerning the supervision and monitoring of suppliers and establishments pursuant to Council Directive 91/682/EEC
 Type: Directive
 Subject Matter: agricultural activity;  distributive trades;  marketing;  political framework;  executive power and public service
 Date Published: 1999-07-08

 Avis juridique important|31999L0069Commission Directive 1999/69/EC of 28 June 1999 repealing Directive 93/63/EEC setting out the implementing measures concerning the supervision and monitoring of suppliers and establishments pursuant to Council Directive 91/682/EEC Official Journal L 172 , 08/07/1999 P. 0044 - 0044COMMISSION DIRECTIVE 1999/69/ECof 28 June 1999repealing Directive 93/63/EEC setting out the implementing measures concerning the supervision and monitoring of suppliers and establishments pursuant to Council Directive 91/682/EECTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 98/56/EC of 20 July 1998 on the marketing of propagating material of ornamental plants(1), and in particular Article 20(3) thereof,(1) Whereas Commission Directive 93/63/EEC(2) lays down implementing measures concerning the supervision and monitoring of accredited suppliers and establishments under Council Directive 91/682/EEC(3);(2) Whereas Directive 91/682/EEC is repealed with effect from 1 July 1999 and replaced by Directive 98/56/EC;(3) Whereas relevant measures in relation to the requirements to be met by suppliers of propagating material and to control measures, including supervision and monitoring, are provided for in Directive 98/56/EC;(4) Whereas Directive 93/63/EEC is therefore obsolete and should accordingly be repealed;(5) Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Propagating Material of Ornamental Plants,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 93/63/EEC is hereby repealed with effect from 1 July 1999.Article 2This Directive is addressed to the Member States.Done at Brussels, 28 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 226, 13.8.1998, p. 16.(2) OJ L 250, 7.10.1993, p. 31.(3) OJ L 376, 31.12.1991, p. 21.